Citation Nr: 1647981	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  08-10 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) prior to January 30, 1998, for accrued benefits purposes. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse. 

The matters for consideration were originally before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2010 decision, the Board denied the appellant's claims on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court partially vacated the Board's decision, and remanded the accrued benefits and 38 U.S.C.A § 1318 claims to the Board for further consideration pursuant to a Joint Motion for Partial Remand (JMPR) dated in April 2011. 

Following a November 2011 Board remand of the claims listed on the Title Page-and an additional claim then on appeal of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the period from July 14, 1981, to January 30, 1998, for accrued benefits purposes-for compliance with the directives of the April 2011 JMPR, a December 2014 rating decision granted an earlier effective date of February 4, 1997, for the award of TDIU.  

Thereafter, a July 2015 Board decision denied the claims listed on the Title Page, as well as the matter of entitlement to an earlier effective date than February 4, 1997, for TDIU for accrued benefits purposes.  The appellant filed another appeal to the Court, limited to disagreement with the July 2015 Board's denial of the claims listed on the Title Page, and a July 2016 Court Order vacated that portion of the July 2015 Board decision that denied the matters listed on the Title Page for compliance with instructions provided in a July 2016 JMPR. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The July 2016 JMPR, in pertinent part, noted that in its November 2011 remand, the Board directed that the AOJ readjudicate the claims for a 100 percent rating for PTSD prior to January 30, 1998, for accrued benefits purposes and the matter of entitlement to DIC under 38 U.S.C.A. § 1318, and that while a January 2015 SSOC reflected a discussion of these matters, "the crux of the problem with the Board's [July 2015] decision is that there is no discussion with regard to whether there was substantial compliance on the part of VA with regard to the terms of the Board's prior November 28, 2011, decision which specifically directed that 'VBA should readjudicate the claims of entitlement to a 100 percent rating for PTSD for the period from July 14, 1981 to January 30, 1998, for accrued purposes and DIC under 38 U.S.C.A. § 1318.'"  (Emphasis added).  

With respect to the nature of the processing of the claim for entitlement to a 100 percent rating for PTSD prior to January 30, 1998 for accrued benefits purposes, the Veteran's attorney in a May 2015 brief stated the AOJ did not make a "good faith effort" to readjudicate this claim, and "simply proceeded to prepare a supplemental statement of the case."  The Veteran's attorney also argued in his May 2015 presentation that the rationale utilized in the January 2015 SSOC for the continual denial of the claim; namely, the fact that the appellant did not submit "additional evidence" with respect to her claim, was faulty because "[n]o additional evidence was submitted by [the appellant] because the pertinent evidence [documenting entitlement to a 100 percent rating prior to January 30, 1988] was of record."  In this regard, the Veteran's attorney referenced the fact that the rating criteria in effect prior to the 1996 amendments provided an "independent" basis for an award of a 100 percent rating if the Veteran was "[d]emonstrably unable to obtain or retain employment," and that there was "clear evidence" that, since his discharge from service, the Veteran was "unable to secure any permanent type of employment due to his nerves and inability to cope with fellow employees."  Finally, and as also stated in his May 2015 brief, the Veteran's attorney noted that the claim for DIC was derivative of a successful resolution of the claim for a 100 percent rating for PTSD prior to January 30, 1998, for accrued benefits purposes. 

Based on the above and in short, in order to comply with the directives of the November 2011 Board remand and July 2016 JMPR-and to ensure that the appellant is afforded due process-this case must be remanded to the AOJ to conduct the adjudication of the claims for a 100 percent rating for PTSD prior to January 30, 1998, for accrued benefits purposes, and entitlement to DIC under 38 U.S.C.A. § 1318 requested in the November 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998); Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Accordingly, the case is REMANDED for the following action:

With consideration, as appropriate, of the argument from the appellant's attorney submitted in May 2015 to include as discussed above, adjudicate the matters of entitlement to a 100 percent rating for PTSD prior to January 30, 1998, for accrued benefits purposes, and entitlement to DIC under 38 U.S.C.A. § 1318.  To the extent that either claim is denied, the AOJ should furnish the appellant and her attorney with an appropriate SSOC that documents a comprehensive adjudication-with a full and complete rationale-of any claim that is denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theses claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




